DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 9, 2021, has been entered.  Claims 1-4, 6, 10, 11, 13, and 15 have been amended as requested.  Claims 12 and 18-20 have been cancelled and new claims 21-23 have been added.  Thus, the pending claims are 1-11, 13-17, and 21-23 with claim 17 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 4-11 of the last Office action (Non-Final Rejection mailed June 4, 2021).  
Additionally, the prior art rejections under 35 USC 103 set forth in sections 11-13 of the last Office action are hereby withdrawn in view of the amendment.  Specifically, applicant has limited claim 1 wherein the first yarns and the third yarns to have a first elevation and the second yarns to have an elevation less than said first elevation.  Claim 1 has also been amended to limit the fused third yarns to be located on an upper side of the sheet member (i.e., primary backing).  The primary reference of Fink (US 2003/0099787) fails to teach the third pile yarn has an elevation greater than that of the second yarn and the secondary references of Forero (US 
Furthermore, the prior art rejections of the claims over Fink in view of Morin (US 5,865,933) and Craig (US 2007/0099787) as set forth in sections 14-16 are hereby withdrawn in view of said amendment.  While Morin and Craig teach melting and fusing of pile yarns on an upper side of sheet members, modifying Fink with the teachings of Morin and Craig would not result in the structure as claimed.  See applicant’s arguments, Amendment, page 8, 6th paragraph – page 9, 3rd paragraph.  However, in view of said amendment, the following new rejections are set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting the third yarns extend upwardly to the first elevation while simultaneously reciting said third yarns extend to a third elevation lower than the first elevation.  While the state of the third elevation is recited as “after the artificial turf has 
Claim 21 is indefinite for the recitation “the first yarns have a total mass of between 750 to 3000 denier per filament.”  Yarns comprise filaments, wherein each filament has a denier per filament and the yarn has a total denier (mass) equal to the denier per filament for the yarn filaments times the number of filaments in the yarn.  Hence, to state a yarn has a “total mass” of a range of “denier per filament” is indefinite since the former describes the yarn denier and the latter describes a filament denier.  Claims 22 and 23 are similarly rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 limits the artificial turf wherein after having undergone the heat treatment, the first yarns extend upwardly beyond the second and the third yarns.  However, parent claim 1 has been amended to limit the second elevation of the second yarns to being lower than the first elevation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 14-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0099787 issued to Fink.
Fink discloses an artificial turf sports surface (100) comprising a flexible backing (102) (i.e., “sheet member”) tufted (i.e., “backstitched”) with a combination of yarns of different final lengths and textures (abstract, section [0020], and Figures 3 and 4).  A plurality of first straight, non-textured yarns A (104) are tufted at spaced intervals in the backing to provide first pile yarns 
The flexible backing may be an open weave woven backing (section [0039]).  The tufted yarns may be made of polyethylene, polypropylene, or nylon and may have a denier of 1,000-15,000 (sections [0044] – [0047]).  The straight yarns and textured yarns may have different deniers, different colors, or be of different polymers (section [0027] and claim 5).  The reference teaches the advantages of nylon, polypropylene, and polyethylene for artificial turf fibers (sections [0044]-[0047]). The first straight yarns A may be tape yarns (i.e., ribbon yarn having a rectangular cross-section) or fibrillated yarns and may be twisted or flat (section [0052]). In one embodiment, the straight yarns A are polyethylene tape yarns and the textured yarns B, C, and D are made of polyethylene and nylon (section [0052] and claim 6).  
After tufting, the backstitches may be fixed with a latex or polyurethane adhesive backcoat and heated to cure said backcoat (section [0040]).  The yarns may be tufted at any 
Note applicant’s claim 1 encompasses an artificial turf comprising “three different yarns having different characteristics (1-straight elevated yarn of high melting point; 2-textured lower yarn of high melting point; and 3-elevated yarn of low melting point)” (Amendment, page 9, 2nd paragraph).  As written, the artificial turf of claim 1 merely needs to be capable of being heat treated to partially fuse the third pile yarns such that third yarns have a lower elevation than the first elevation.  In other words, the claim is limited to the artificial turf in a pre-heat treatment state.  Thus, the Fink reference teaches applicant’s claims 1-8, 10, 11, 14-16, and 21-23 with the exceptions of (a) a second yarn of a different polymer with a different melting point than straight yarn A and having an elevation the same as the elevation of the straight yarn A (i.e., “3-elevated yarn of low melting point”) and (b) the recited melting point relationship.  
Regarding exception (a), as noted above, Fink teaches the pile yarns may be of different polymers and teaches advantages of nylon, polypropylene, and polyethylene (sections [0027] and [0044]-[0047]). Fink teaches it is advantageous to combine different fibers in order to combine the benefits of different fibers within one carpet (e.g., artificial turf) (section [0027]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine nylon and polyethylene yarns for straight yarn A in order to combine the benefits of both nylon fibers (e.g., most resilient) and polyethylene fibers (e.g., least abrasive and lower cost).  Such a modification would have yielded predictable results.  It has been held obvious to combine two compositions each of which is taught by prior art to be useful In re Kerkhoven, 205 USPQ 1069.  Hence, exception (a) is held to be obvious over the cited prior art.
Regarding exception (b), upon modifying the Fink reference with exception (a), the melting point of the third fiber, polyethylene, will necessarily be less than the melting point of the first fiber, nylon.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select another polymer, such as polypropylene, for one of the textured yarns B, C, and/or D in the Fink invention in order to provide the artificial turf with the advantages of polypropylene yarns (e.g., lowest cost).  Such a modification would have yielded predictable results to the skilled artisan.  In such an embodiment, the melting point of the third yarn, polyethylene, would necessarily be lower than the melting point of the second textured yarn, polypropylene.  Therefore, exception (b) and claims 1-8, 10, 11, 14-16, and 21-23 are rejected as being obvious over the cited prior art.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0099787 issued to Fink, as applied to claim 1 above, and in further view of US 2006/0107880 issued to Peeples.
Fink fails to teach two of the pile yarns are formed into a combined yarn and tufted into the backing together.  However, tufting combined yarns is a well-known alternative to tufting two yarns separately.  For example, Peeples discloses an improvement over the Fink invention (abstract and sections [0025] and [0028]).  The Peeples invention comprises a tufted artificial turf comprising a first yarn 202 and a second yarn 203 tufted into a primary backing, wherein the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fink invention as taught by Peeples by combining the different yarns and tufting through a single needle to form a combined yarn tuft.  Such a modification would have yielded predictable results to the skilled artisan (i.e., more uniform pile surface and eliminates the need for particulate infill).  Therefore, claim 9 is rejected as being obvious over the cited prior art.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0099787 issued to Fink, as applied to claim 1 above, and in further view of US 2004/0253390 issued to Trafford.
Fink fails to teach the exception that the second yarns are more rigid than the first yams. Fink does teach the two yarns may have different deniers or be of different polymers, which can result in a difference of rigidity between the two yarns, but fails to explicitly teach a difference in rigidity as claimed. However, such difference in rigidity between pile yarns of artificial turfs is known in the art.  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shorter textured yarns of Fink to be more rigid than the long straight yarns in order to enhance support of the primary grass yarns and better simulate a natural turf. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 13 is rejected as being obvious over the cited prior art.
  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 8, 2021